Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) filed on 4/5/2019, 7/8/2019, AND 7/1/2020 have been considered by the examiner.
Drawings
No drawings were submitted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is directed to, “a method of controlling a lighting system …”. However, the following limitations/features render the claim indefinite:
Lines 4 and 6: is “at least one adjustable lighting device” (line 6) one of the “lighting devices” (line 4)?
Line 5: regarding limitation, “one light effect in each case…”, it is not clear what is meant by “in each case”. Is the applicant attempting to associate the “one light effect” with a lighting device”?
Lines 7-8: in limitation, “to be able to move towards different positions of the lighting device”, is the applicant claiming that the adjustable lighting device is moving toward a different lighting device position or is the adjustable lighting device is moving to a new position?
Lines 11, 13, and 15: limitation, “under program control” is unclear. Is the applicant referring to the “preprogramed lighting program” in line 9?
Line 14: limitation, “the lighting device” lacks antecedent basis and further does not specify whether the applicant is referring to one of the “lighting devices” or “at least one adjustable lighting device”.
Line 16: limitation, “a light effect” is already recited. Is applicant referring to a new light effect?
Line 16: what does “it” refer to? 
Line 17: limitation “the ambient noise level” lacks antecedent basis.
Line 20-21: regarding limitation, “the acoustic parameters of all program steps between method step a) and method step c) being compared with each other”, claim 1 does not stablish a relation between the acoustic parameters of all program steps and methods steps a-c.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from rejected claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844